Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Response After Final Action dated December 13, 2021 is acknowledged.

After Final Consideration
Applicant’s response includes an amendment to the independent claim (claim 1) to include the limitation of claim 18.  Because all claims stand rejected under 35 USC 103 over Flohr and because at least claims 1 and 18 stand rejected under 35 USC 103 over Hamilton, the amendment does not obviate any of the rejections of record of claim 1.  However, the amendment also changes the scope of the methods of at least claims 17, 20 and 21 which will require further search and consideration beyond the cursory review appropriate for replies after Final.  See MPEP 714.13.  Because the response neither places the application in condition for allowance nor in better form for Appeal, Applicant’s response will not be entered for purposes of Appeal.  
Many of the difficulties encountered in the prosecution of patent applications after final rejection may be alleviated if each applicant includes, at the time of filing or no later than the first reply, claims varying from the broadest to which he or she believes he or she is entitled to the most detailed that he or she is willing to accept.  See MPEP 714.12.

Response to Arguments
Applicant’s arguments have been fully considered but they remain unpersuasive.  

	With regard to Applicant’s assertions regarding the combination of Hamilton with Flohr (Remarks, pages 7-8), Applicant’s contention that a person of ordinary skill in the art would not have found it obvious to use the amine(s) of Hamilton – which encompass the same amine(s) as instantly claimed and which encompass the same amine(s) as taught by Flohr – at pH values taught by Hamilton is unpersuasive.  Patents are relevant as prior art for all they contain.  See MPEP 2123.  Nor is the allegation that an amine group usually loses its reactive properties when protonated for at least the reasons elaborated supra with regard to the carboxylic acid.  Assuming an amine group is relatively protonated, a proposition for which Applicant has proffered zero 
	With regard to Applicant’s assertions regarding the combination of Pressley with Flohr (Remarks, page 8), Applicant’s contention that Pressley discloses salts and Pressley does not disclose many compounds with an amine group is acknowledged but not found persuasive because Pressley must be read in combination with Flohr.  The disclosure of Pressley is consistent with the comparative Olaplex embodiment disclosed by Flohr wherein a single composition comprising a salt of an amine and maleic acid (Flohr, pages 42-43) was found to be inferior to using the amine and the maleic acid separately (Flohr, pages 43-44; Flohr, entire document).  Nonetheless, Pressley also teach the binder can be maleic acid formulated within a composition having a pH of 3 to 12 as set forth at page 6 of the Final Rejection mailed September 16, 2021.  
	With regard to Applicant’s disagreement with the Examiner’s positions (Remarks, pages 8-10), because Applicant’s “beliefs” regarding chemistry are unsubstantiated and incorrect, Applicant’s disagreement remains unpersuasive.  
	With regard to Applicant’s assertions regarding the combination of Dixon and Hamilton (Remarks, pages 10-12), Applicant’s contention that Hamilton does not provide an guidance or motivation to apply a first composition remains unpersuasive because Hamilton expressly teaches the compositions thereof are to be used in conjunction with compositions for chemically treating hair, for example, a hair straightening composition as set forth in the Rejections of record.  And Dixon teaches hair straightening compositions as acknowledged by Applicant (e.g., Remarks, page 11).
prima facie obviousness.  See MPEP 2144.05.   Applicant’s citation to the timeframes set forth in an Example according to Dixon is acknowledged, however, it is not seen how about 20 minutes plus about another minute for flat ironing does not fall within the range of 1 to 60 minutes.  Applicant is reminded that the instantly claimed method utilizes open “comprising” language, embracing the presence of additional, unrecited steps before step (a), in between step (a) and step (b), and after step (b).  See MPEP 2111.03.  
	With regard to Applicant’s assertions regarding the selection of the pH out of Hamilton (Remarks, pages 11-12), there is no need to “select” the pH out of Hamilton because Hamilton teaches pH values which encompass the pH value as instantly claimed as acknowledged by Applicant at page 7 of the Remarks.  There is no evidence of record that operating at a pH of 5 yields an unexpectedly different result and there is substantial evidence that it does not.  See at least the art made of record at page 12 of the Final Rejection in addition to the art applied in the Rejections of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633